Gray, C. J.
The debtor having appeared by attorney within the hour, and moved in arrest of judgment at the end of the hour, and at the very time when a default was moved for by the creditor and entered by the magistrate, and the magistrate having thereupvu continued the motion in arrest of judgment for further hearing, the magistrate had made no final decision, but retained jurisdiction of the whole case; both parties were hound to appear at the times to which the matter was successively adjourned hy the magistrate; the debtor, having appeared accordingly, made no default at any time appointed for the hearing upon the charges of fraud; and the orders of the magistrate, taking off the default, and, after special notice to the creditor, *443discharging the debtor, were valid. Gen. Sts. c. 124, §§ 16, 34. Mann v. Mirick, 11 Allen, 29. Sweetser v. Eaton, 14 Allen, 157. Judgment on the verdict.